Acknowledgements
Claims 1-20 are pending.
Claims 1-10 and 20 are withdrawn.
Claims 11-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-19 in the reply filed on 7/22/2022 is acknowledged.
Claims 1-10 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 11-13 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite receiving a request for access instructions for an identified medical study, and retrieving and sending the access instructions to the requester, which is an abstract idea. Specifically, the claims recite “receiving . . . a request from an analytics service provider (ASP) . . . for access instructions for medical study data to be stored on the ASP . . . wherein the request includes a unique identifier of the medical study data,” “retrieving . . . access instructions for the medical study data using the unique identifier,” and “sending . . . the access instructions for the medical study data to the ASP . . . in response to the request for the access instructions,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process in which looking up and providing access instructions for a medical study in response to a request, which is a commercial or legal interaction as it involves enforcing legal or contractual access limitations on the medical study. The claims also involve managing personal behavior or relationships or interactions between people because the claimed process provides a requester with instructions governing the manner in which the requester can access medical study data. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a medical analytics platform including a trusted broker system having at least one processor, and an analytics service provider system, merely use a computer as a tool to perform an abstract idea. Specifically, the these additional elements perform the steps or functions of “receiving . . . a request from an analytics service provider (ASP) . . . for access instructions for medical study data to be stored on the ASP . . . wherein the request includes a unique identifier of the medical study data,” “retrieving . . . access instructions for the medical study data using the unique identifier,” and “sending . . . the access instructions for the medical study data to the ASP . . . in response to the request for the access instructions.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a medical analytics platform including a trusted broker system having at least one processor, and an analytics service provider system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving a request for access instructions for an identified medical study, and retrieving and sending the access instructions to the requester. As discussed above, taking the claim elements separately, the medical analytics platform including the trusted broker system having the at least one processor, and the analytics service provider system, perform the steps or functions of “receiving . . . a request from an analytics service provider (ASP) . . . for access instructions for medical study data to be stored on the ASP . . . wherein the request includes a unique identifier of the medical study data,” “retrieving . . . access instructions for the medical study data using the unique identifier,” and “sending . . . the access instructions for the medical study data to the ASP . . . in response to the request for the access instructions.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of receiving a request for access instructions for an identified medical study, and retrieving and sending the access instructions to the requester. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 12-13 further describe the access instructions, but do not includes any steps or functions that are performed. Therefore, these dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, et al. (US 2004/0069311) (“Sasaki”) in view of Ford, et al. (US 2015/0310188) (“Ford”)
Regarding claim 11, Sasaki discloses a method of operating a medical analytics platform, the medical analytics platform including a trusted broker service (TBS) system, the method comprising:
receiving, by at least one processor of the TBS system, a request from an analytics service provider (ASP) system for access instructions for medical data to be stored on the ASP system, wherein the request includes a unique identifier of the medical data (Sasaki ¶¶ 51, 53);
retrieving, by at least one processor of the TBS system, access instructions for the medical data using the unique identifier (Sasaki ¶¶ 53-55);
sending, by at least one processor of the TBS system, the access instructions for the medical data to the ASP system in response to the request for the access instructions (Sasaki ¶¶ 55).
Sasaki does not specifically disclose that the medical data is medical study data.
Ford discloses providing access permission to medical study data (Ford ¶¶ 120, 122-125, 294, 296, 299-300).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of providing access permission to medical data of Sasaki to include providing accessing permission to medical study data, as disclosed in Ford, in order to ensure the security of sensitive information of patients in a study (Ford ¶ 296).
Regarding claims 12 and 13, Sasaki in view of Ford does not specifically disclose that the access instructions include encryption information for encrypting the medical study data by the ASP system for storage on the ASP system or that the access instructions include a pre-signed, time-expiring access uniform resource locator (URL) to which the medical study data is to be stored by the ASP system.
However, these limitations only describe characteristics of the access instructions, which are data that is only retrieved and transmitted. Because the access instructions and the particular characteristics of the access instructions described in these limitations are not processed or used to carry out any functionality that relies on these characteristics, these limitations recite nonfunctional descriptive material. Thus, these limitations do not serve to differentiate the claims from the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Allowable Subject Matter
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 14-19, Sasaki in view of Ford render the limitations of claim 11 obvious, as detailed in the rejection above. Further, another relevant prior art reference, Wright, et al. (US 2014/0114672) (“Wright”) discloses uploading medical study data and specifying authentication information for a recipient to access the medical study data (See e.g., Wright Figures 3a-3b; ¶¶ 65-78), the prior art does not disclose, neither singly nor in combination, the particular process of uploading metadata regarding a medical study along with an authentication token as described in claim 14, which specifically involves receiving metadata regarding the medical study data along with an authentication token from medical study data uploader (MSDU) system, sending a request to the ASP system for verification of the authentication token, receiving verification of the authentication token from the ASP system in response to the request for verification of the authentication token, and in response to the verification of the authentication token: generating the unique identifier of the medical study data, generating the access information for the medical study data, associating the unique identifier of the medical study data with the access information for the medical study data and the metadata regarding the medical study data, storing on the TBS system the metadata regarding the medical study data, storing on the TBS system the association of the unique identifier of the medical study data with the access information for the medical study data and the metadata regarding the medical study data, and sending the unique identifier of the medical study data to the MSDU system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wright, et al. (US 2014/0114672) (“Wright”) discloses uploading medical study data and specifying authentication information for a recipient to access the medical study data (See e.g., Wright Figures 3a-3b; ¶¶ 65-78).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685